IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


WILKINS TOWNSHIP,                      : No. 234 WAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
THE WAGE POLICY COMMITTEE OF           :
THE WILKINS TOWNSHIP POLICE            :
DEPARTMENT,                            :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.